Citation Nr: 0416575	
Decision Date: 06/24/04    Archive Date: 06/30/04	

DOCKET NO.  02-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1968 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

A hearing was held before the undersigned at the regional 
office in August 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A May 1996 private surgery report reflects a postoperative 
diagnosis of right neck squamous cell carcinoma with unknown 
primary.  June and August 1996 private treatment record 
reflect a diagnosis that includes squamous cell carcinoma of 
the right base of the tongue.  The report of a December 2001 
VA fee basis examination indicates that the veteran's medical 
records were not available for review.  The diagnoses 
included status post squamous cell carcinoma of the larynx.  

In light of the above, the appeal is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable legal precedent.

2.  The veteran should be afforded a VA 
oncology examination to determine the 
primary site of the veteran's squamous 
cell carcinoma and the etiology thereof.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner is requested to offer an opinion 
as to the primary site of the veteran's 
squamous cell carcinoma that resulted in 
the surgery performed in May 1996.  If it 
is determined that the primary site of 
the squamous cell carcinoma is other than 
the veteran's larynx or trachea, the 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that the squamous cell carcinoma is 
related to the veteran's exposure to 
Agent Orange during his service in 
Vietnam.  If it cannot be determined 
whether the veteran's squamous cell 
carcinoma is related to the veteran's 
exposure to Agent Orange during his 
service in Vietnam, without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case on all 
issues in appellate status, and afforded 
the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



